DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2021 has been entered.
 Status of claims
Claims 1-6 and 8-16 as amended on 1/25/2021 are under examination in the instant office action. 
Claims 17-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction and election of species requirement in the reply filed on 6/03/2020.
Applicant's election without traverse of the species Cupriavidus in the reply filed on 6/03/2020 (response page 2) is acknowledged.  
Notes: biological species Cupriavidus necator is the same bacterium as Ralstonia eutropha (see as-filed specification par., 0016). 
Claim Objections
Claims 1-6 and 8-16 are objected to because of the following informalities:
Claim 1, Latin names of microorganisms should be italicized. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 12, 13, 14 and 16 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (“Studies in the production of branched-chain alcohols in engineered Ralstonia eutropha”. Bioenergy and Biofuels. 2012, 96, pages 283-297) and Ienczak et al (IDS reference; Brazilian Journal of Chemical Engineering. 2011, No. 4, pages 585-596).  
The cited reference by Lu et al describes studies in production of branched-chain alcohols in an engineered Ralstonia eutropha. 
In particular, the cited reference by Lu discloses a method for increasing the yield of an extracellular product (such as branched-chain alcohols) an aerobic fermentation system, wherein the cited method comprises:
Step of providing an organism belonging to biological species of Ralstonia eutropha (see entire document including abstract) which is the same bacteria as Cupriavidus necator (see instant specification par. 0016). In order to redirect excess of carbon substrate from production of PHB, the gene phaCAB (which encodes for PHB production) was eliminated from the wild type strain H16 (see page 288, col. 2; first paragraph at section “Results”; also see table 1). Thus, the selected/provided strain of Ralstonia eutropha, for example: strain Re2425 (see table 1; see page 288, col.1, last par. section “semi-continuous flask cultures”), is modified to exhibit a decreased synthesis of PHA (polyhydroxyalkanoate) and to increase synthesis of the extracellular product relative to that of the corresponding wild type organism (strain H16) within the broadest reasonable meaning of the claims. The selected strain of Ralstonia eutropha clearly produces extracellular product such as branched-chain alcohols; and, thus, the selected/provided organism comprises at the very least some constitutive promoters, if not exogenous promoters (table 1), that are activated by nutrient limitation during biosynthesis of the products of interest within the broadest reasonable meaning of the claims; 
Step of culturing a population of the organism in the fermentation system including pre-culture flasks, feed-batch flasks and/or semi-continuous flasks (entire document); 
Step of independently controlling the concentration of each of one or more selected limiting nutrients such as carbon source (fructose) and/or nitrogen source (NH4Cl) by evaluating concentrations of the nutrients and providing additional nutrients in the course of whole fermentation; for example: addition of fresh minimal medium every 24 hours for 50 days in the semi-continuous cultivation flasks (see page 288, paragraph bridging col.1 and col. 2; see page 292, col. 2 at section “semi-continuous 
Step of operating the fermentation system under “semi-continuous” conditions (see page 282, paragraph bridging col.1 and col. 2; see page 292, col. 2), which are considered to be the same as claimed “continuous” conditions because both fermentation conditions are suitable for continuous production and/or synthesis of the extracellular product by the organism as encompassed the pending claims. In the cited method the fermentation conditions comprise concentrations of the selected limiting nutrients less than their respective limiting concentrations in the at least one reactor (pre-culture flaks with “rich” medium, for example: see page 285, col. 2, par. 2). The cited reference clearly acknowledges and/or recognizes an increase in yield of the extracellular product under nutrient limitation; for example: when NH4Cl concentrations were low or depleted, the isobutanol production increased (page 291, col. 2, lines 6-9; figure 5). Thus, in the cited method “the yield of the extracellular product is increased relative to that synthesized by the organism under otherwise corresponding continuous fermentation conditions comprising concentrations of at least one of the selected limiting nutrients above its limiting concentration in each reactor of the fermentation system” within the broadest meaning of the claims.
Thus, the cited reference by LU teaches the same method for increasing the yield of a secondary metabolite or secondary extracellular product (such as branched-chain alcohols) an aerobic fermentation system as claimed, wherein the cited method 
As applied to limitation drawn to “a combined productivity of biomass and extracellular product”:  The cited reference by Lu explicitly and clearly discloses that the engineered Ralstonia eutropha strain Re2425 produced each day for up to 500 mg/L of branched-chain alcohols (page 292, col. 2, par. 2, lines 10-11). Thus, the productivity of extracellular product was about 500mg/L/24hours or 0.021 g/L/hr. Although the cited reference by Lu does not explicitly describe biomass productivity (g/L/hr) for this particular strain under continuous production of extracellular product, the cited reference describes that CDW (cell dry weight) was about 1.3 g after 96 hours (see table 2) for the other strain of Ralstonia eutropha (Re2061) which was also engineered to exclude production of PHB (see table 1). The amount of CDW as disclosed in table 2 was produced in 100 ml of medium (see section “materials and methods). Thus, the biomass productivity of the Ralstonia eutropha, which is engineered to exclude production of PHB, was 13g/1000ml/96hours or 0.135 g/L/hr. Therefore, “combined productivity of biomass and extracellular product” of the engineered Ralstonia eutropha is estimated to be 0.156 g/L/hr (0.135 plus 0.021). The estimated amount falls within the claimed range.    
As applied to limitation drawn to “biomass concentration between 10 g/L and 100 g/L”:    
First, it is noted that the cited refence by Lu teaches and recognizes that genetic manipulation as intended to increase production of secondary metabolites did not affect overall growth of the engineered Ralstonia eutropha (other name of Cupriavidus necator); for example: see page 292, col. 2, lines 17-18; or see page 288, col. 2, par. 2 
Secondly, although the cited reference by Lu does not explicitly and clearly disclose biomass density for continuously culturing Ralstonia eutropha strain Re2425 which demonstrates highest production of branched secondary metabolite, it is known to obtain high density cultures for a generic culture of Ralstonia eutropha. For example: the cited reference by Ienczak discloses obtaining and maintaining high biomass concentration for culture for Cupriavidus necator (same as Ralstonia eutropha) such as about 30 g/L at the beginning of production phase of secondary metabolite (see abstract).  In particular, the teaching by the cited reference by Ienczak explicitly acknowledges 2 phases in the fermentation process including an initial exponential growth phase with no production of PHB and a production phase for accumulation of PHB, wherein high biomass density concentration of about 30 g/L is achieved and established before the production phase when accumulation of PHB would occur. In the method of Lu the production phase is manipulated/upregulated to redirect PHB production towards production branched chain alcohols. Thus, at the beginning of production phase the biomass amounts are comparable for both cultures of Ralstonia including strains capable to accumulate PHB and strains reengineered to redirect carbon flux. Moreover, the cited refence by Lu teaches and recognizes that genetic manipulation as intended to redirect carbon flux from PHB towards production of secondary metabolites or branched chain alcohols did not affect overall growth of the Ralstonia eutropha; for example: see page 292, col. 2, lines 17-18; or see page 288, col. 2, par. 2 line 11-12).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to practice the cited fermentation method of Lu with biomass concentration of at least 10 g/L and more at the beginning of production phase of secondary products with a reasonable expectation of success in producing or increasing production secondary products because practices for high cell density cultures for Ralstonia eutropha including claimed cell density at least up to 30 g/L have been known as evidenced by Ienczak and because Lu suggests further improvement with regard to strain engineering and fermentation scale up. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Further as applied to claim 2:  In the method of LU the selected limiting nutrients comprise at least nitrogen. The cited reference clearly acknowledges that culture of Ralstonia eutropha in the minimal medium with 0.05% NH4Cl became nitrogen limited by/every 24 hours (page 291, col. 1, par. 2; page 291, col. 2, lines 7-8; page 10). 
As applied to claim 3:  In the method of LU the concentration of limiting nitrogen is in the claimed range being below 5 mM (such as 2.3mM for N in 9mM (0.05%) NH4CL) as intended for upper limit of the limiting nutrient. 
Ralstonia eutropha clearly produces extracellular product such as branched-chain alcohols under N stress or N depletion as disclosed. Thus, the selected/provided organism comprises at the very least some constitutive promoters, if not exogenous promoters (table 1), that are activated by nutrient limitation during biosynthesis of the products of interest within the broadest meaning of the claims.
 As applied to claim 6: In the method of LU the selected organism is Ralstonia eutropha which is the same bacteria as Cupriavidus necator (see instant specification par. 0016).
As applied to claim 8: see above as explained for limitiaotn of claim 1, drawn to “a combined productivity of biomass and extracellular product”. Furthermore, with regard to claim 8, the cited reference by LU teaches and suggests that additional strain engineering and fermentation scale up will facilitate in reaching higher yields (page 295, col. 1, par. 1). Thus, LU teaches and suggests further increase in culture productivity.
As applied to claim 9: In the method of LU the “fermentation system” is either a single flask or single fermenter, or multiple flaks in series or fermenters in series as encompassed by the claimed method.
As applied to claims 12 and 13: the cited method of LU comprise a pre-culture step, wherein  prior to operating the fermentation system under the semi-continuous condition (same as claimed “continuous” conditions) with a minimal medium, the fermentation was done under growth conditions suitable for production of population biomass in a rich TSM medium (page 285, col. 2, par. 3) with non-limiting concentration of nutrients; the rich medium, which is used during pre-culture, provides for cell increase 
As applied to claim 14: the cited method of LU encompasses controlling of fermentation by collecting and separating culture sample supernatants during fermentation and by measuring residual concentration of limiting nutrients including fructose and ammonium (page 287, col. 1, section “carbon, nitrogen and reducing co-factor analysis”); and by adjusting the feeding of limiting nutrients by adding fresh “minimal medium” every 24 hours (page 288, col. 2, par. 1) as it is  intended to maintain the residual concentration within a selected concentration range within the broadest meaning of the claims.
As applied to claim 16: in the cited method of LU the culturing step (or culturing period) comprises “feeding at least one of the selected limiting nutrients to the population” by  adding “minimal medium” with limiting N every 24 hours (page 288, col. 2, par. 1); and the controlling operation comprises measuring population biomass production (page 288, col. 2, par. 1, last 2 lines) as well “adjusting the feeding” and/or adding fresh “minimal medium” every 24 hours as intended to maintain rate of production of products by accumulated biomass at a desired or “selected” range within the broadest meaning of the claims.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
.

Claims 1-6, 8, 9, 12, 13, 14 and 16 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (“Studies in the production of branched-chain alcohols in engineered Ralstonia eutropha”. Bioenergy and Biofuels. 2012, 96, pages 283-297) and Ienczak et al (IDS reference; Brazilian Journal of Chemical Engineering. 2011, No. 4, pages 585-596) as applied to claims 1-3, 5, 6, 9, 12, 13, 14 and 16 above, and further in view of Shang et al. (IDS reference; Biotechnology Letters, 2003, 25, pages 1415-1419).
The cited references by Lu and by Ienczak as above. 
In particular, the cited reference by Lu is relied upon as explained above for disclosure of a method for increasing the yield of an extracellular product (such as branched-chain alcohols) an aerobic fermentation system with culture of Ralstonia eutropha. In particular embodiment, the cited method of Lu comprises culturing under nitrogen nutrient stress or limitation. However, the cited reference by LU clearly acknowledges and/or suggests that nutrient stress including nitrogen or phosphorous increases productivity of extracellular product (page 291, col. 1, last par.) and similar results were seen with phosphorous limitation as for nitrogen limitation (page 291, col.2, par. 1, lines 10-11). 
Further, it is known in the prior art to culture Ralstonia eutropha under phosphate limitation. For example: Shang discloses culturing Ralstonia eutropha under phosphate 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify culture nutrient conditions for Ralstonia eutropha with regard to P limitation in the method of Lu with a reasonable expectation of success in increasing production of secondary products including alcohols because Lu acknowledges and/or suggests that nutrient stress including phosphorous limitation increases productivity of extracellular products, because LU suggests fermentation scale up or improvement and because it is known in the prior art to culture Ralstonia eutropha under phosphate limitation at concentration in the claimed range. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-6 and 8-16 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (“Studies in the production of branched-chain alcohols in engineered Ralstonia eutropha”. Bioenergy and Biofuels. 2012, 96, pages 283-297), Ienczak et al (IDS reference; Brazilian Journal of Chemical Engineering. 2011, No. 4, . 
The cited reference by Lu is relied upon as explained above for disclosure of a method for increasing the yield of an extracellular product (such as branched-chain alcohols) an aerobic fermentation system with culture of Ralstonia eutropha. In particular embodiment, the cited method by Lu comprises operating fermentation system under semi-continuous conditions, which are considered to be the same as “continuous” conditions with regard to practices of continuously feeding the culture with limiting nutrients, continuously monitoring and measuring concentrations of biomass, limiting nutrients and final products; and continuously adjusting concentrations of limiting nutrients by adding fresh minimal medium. 
The cited reference by Lu is silent about incorporation of cell retention device with recycling cells back into fermentation reactor and about online monitoring instrumentations. 
However, it is well known in the prior art to use continuous fermentation system with cell retention and recycling device and with online monitoring instrumentations for culturing microorganisms for production of products of interest including culturing Ralstonia eutropha. For example: US 2019/0124947 (Pearlman et al) teaches culturing engineered Cupriavidus necator (same as Ralstonia eutropha) strain H16 phaCAB (lacking gene encoding PHA production) as intended for protein and amino acid  production in continuous fermentation system (examples 7, 8, and 9) with cell retention 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify the method of Lu by adding cell retention and online instrumentation devices to fermentation system with a reasonable expectation of success in increasing production of secondary products including alcohols because LU suggests fermentation scale up for improvement in productivity of extracellular products and because the sue of cell retention and online instrumentation devices in fermentation system is a common practice for continuously culturing micrignaoms including genetically engineered strains Ralstonia eutropha as evidenced by US 2019/0124947 (Pearlman et al).
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant's arguments filed on 1/25/2021 have been fully considered but they are not persuasive.
With regard to claim rejections under 35 USC § 103 Applicants present 3 arguments II(A), II(B) and II(C).
First (IIA argument), Applicants argue that the cited documents do not describe and suggest claimed “combined productivity” of biomass and extracellular product because there is no disclosure of production rate as “g/L/hr”. 
This argument is not found persuasive because although the cited refence by Lu does not explicitly state exact a numerical value for claimed “combined productivity” of biomass and extracellular product, the cited disclose allow for estimation of production rates based on measurements of production rate of branched chains alcohols and measurements of CDW of bacterial cells. 
In particular, the cited reference by Lu explicitly and clearly discloses that the engineered Ralstonia eutropha strain Re2425 produced each day for up to 500 mg/L of branched-chain alcohols (page 292, col. 2, par. 2, lines 10-11). Thus, the productivity of extracellular product was about 500mg/L/24hours or 0.021 g/L/hr. Although the cited reference by Lu does not explicitly describe biomass productivity (g/L/hr) for this particular strain under continuous production of extracellular product, the cited reference describes that CDW (cell dry weight) was about 1.3 g after 96 hours (see table 2) for the other strain of Ralstonia eutropha (Re2061) which was also engineered to exclude production of PHB (see table 1). The amount of CDW as disclosed in table 2 was produced in 100 ml of medium (see section “materials and methods). Thus, the biomass productivity of the Ralstonia eutropha, which is engineered to exclude production of PHB, was 13g/1000ml/96hours or 0.135 g/L/hr. Therefore, “combined productivity of biomass and extracellular product” of the engineered Ralstonia eutropha is estimated to be 0.156 g/L/hr (0.135 plus 0.021). The estimated amount falls within the claimed range.    

Secondly (IIB argument), Applicants argue that the cited documents do not teach or suggest the concept about adjusting feeding of nutrients as based on measured biomass production rate. 
 This argument is not found persuasive for the very least because claimed method does not include any active step of measuring biomass production rate during fermentation. Claim 1 recites biomass density (g/L) without explicitly indicating when this biomass density is achieved, measured or maintained in connection with simultaneous adjustment of feeding rates of nutrients.
Nevertheless, the method of the cited reference by LU comprises active steps of measuring biomass by optical density OD6000 and concentration of branched-chain alcohols every 24 hours (see page 288, col.2, lines 8-10). The cited reference by LU explicitly teaches providing and/or adjusting concentration of nutrients (N and P) at limiting concentrations as intended to increase production of branched-chain alcohols (page 291-292, figures 5 and 7). 
Third (IIC argument), Applicants argue that the teaching of cited reference by LU and by Ienczak cannot be combined and they teach away from each other because the disclosure by LU relates to the use of engineered bacteria with decreased synthesis of PHA/PHB and the disclosure of Ienczak relates to bacteria that produce PHA/PHB.
This argument is not found persuasive because the cited refence by Lu explicitly teaches and recognizes that genetic manipulation such as deletion of the phaCAB operon (resulting in decrease in PHB production and in redirection of carbon flux from PND towards other secondary metabolites such as branched-chain alcohols) did not affect cell growth and that CDW (cell dry weight) were similar for all strains including 
Further, as applied to the teaching by Ienczak in combination with LU: the cited reference by Ienczak explicitly acknowledges 2 phases in the fermentation process including a first exponential growth phase with no production of secondary product such as PHB and a second phase of production and accumulation of secondary product such as PHB, wherein the high biomass density concentration of about 30 g/L is achieved and established before the production phase when accumulation of secondary product PHB would occur. In the method of Lu the second production phase is genetically manipulated to redirect production form one secondary product such as PHB towards the other secondary product such as branched chain alcohols. Thus, before and at the beginning of production phase the biomass amounts are same, similar or comparable for both cultures of Ralstonia including strains capable to accumulate PHB and strains reengineered to redirect carbon flux from PHB towards branched-chain alcohols. 
Thus, one of skill in the art would recognize that biomass concentrations of both R. eurotropa cultures including strains capable to produce PHB and strains with metabolism redirected from PHB towards branched-chain alcohols are same or similar and it would be reasonably expected to be of about 30 g/L as disclosed by Ienczak, particularly in view that  LU explicitly teaches that genetic manipulations to redirect 
Other Applicants’ arguments III and IV are the same as above. 

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Vera Afremova
June 14, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653